Exhibit 10.1 - 6 - TUCOWS.COM CO. TING FIBER, INC. and TING INC. (as Borrowers) - and - TUCOWS INC. (as a Guarantor) - and - THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT (as Lenders) - and - BANK OF MONTREAL as Administrative Agent CREDIT AGREEMENT August 18, 2016 TABLE OF CONTENTS Page ARTICLE I - INTERPRETATION Definitions 1 Accounting Principles 24 Currency References 24 References to Statutes 24 Extended Meanings 25 Exhibits and Schedules 25 ARTICLE II - FACILITY A Establishment of Facility A 26 Purpose 26 Revolving Nature 26 Repayment 26 Availment Options 27 Interest and Fees under Tranche A-1 27 Swingline (Tranche A-2) 29 Letters of Credit under Facility A 31 Voluntary Cancellation 33 ARTICLE III - FACILITY B Establishment of Facility B 34 Purpose 34 Revolving Nature 34 Repayment 34 Availment Options 35 Interest and Fees under Facility B 36 Voluntary Cancellation 37 ARTICLE IV - FACILITY C Establishment of Facility C 38 Purpose 38 Non-Revolving Nature 38 Repayment 38 Availment Options 40 Interest and Fees under Facility C 41 Voluntary Cancellation; Voluntary Repayments 42 Accordion 42 Hedging Agreements 43 ii. ARTICLE V - GENERAL CONDITIONS Matters relating to Interest 45 Notice Periods 46 Minimum Amounts, Multiples and Procedures re Draws, Conversions and Repayments 47 Place of Advances, Repayments 48 Evidence of Obligations (Noteless Advances) 48 Determination of Equivalent Amounts 49 Purchase of Bankers' Acceptances and BA Equivalent Notes 49 Provisions Regarding Bankers’ Acceptances 50 Provisions regarding BA Equivalent Notes 51 Provisions Regarding LIBOR Loans 52 No Repayment of Certain Availment Options 53 Illegality 53 Advances in the United States 53 Harris N.A 53 ARTICLE VI - REPRESENTATIONS AND WARRANTIES Representations and Warranties 54 Additional Representations and Warranties in respect of U.S. Companies 59 Survival of Representations and Warranties 60 ARTICLE VII - COVENANTS Positive Covenants 61 Negative Covenants 64 Financial Covenants 67 Reporting Requirements 67 Anti-Money Laundering 68 Terrorist Lists 69 ARTICLE VIII - SECURITY Security to be Provided by the Companies 70 Designation of Secured Companies 71 Security to be Provided by Others 71 General Provisions re Security; Registration 71 Opinions re Security 72 After-Acquired Property, Further Assurances 72 Insurance by Agent 72 Insurance Proceeds 72 ARTICLE IX - CONDITIONS PRECEDENT Conditions Precedent to First Advance 73 Conditions Precedent to all Advances 75 Additional Conditions Precedent to Advances under Facility B and Facility C 75 iii. ARTICLE X - DEFAULT AND REMEDIES Events of Default 77 Acceleration; Additional Interest 78 Acceleration of Certain Contingent Obligations 79 Combining Accounts, Set-Off 79 Appropriation of Monies 79 No Further Advances 80 Judgment Currency 80 Remedies Cumulative 80 Performance of Covenants by Agent 80 ARTICLE XI - THE AGENT AND THE LENDERS Lenders’ Decisions 81 Security 82 Application of Proceeds of Realization 82 Payments by Agent 83 Protection of Agent 84 Duties of Agent 85 Lenders’ Obligations Several; No Partnership 86 Sharing of Information 86 Acknowledgement by Borrowers 86 Amendments to Article XI 86 Deliveries, etc. 87 Agency Fees 87 Non-Funding Lender 87 ARTICLE XII - CBA MODEL PROVISIONS CBA Model Provisions Incorporated by Reference 89 Inconsistencies with CBA Model Provisions 90 ARTICLE XIII - GENERAL Waivers 91 Expenses; Debit Authorization 91 General Indemnity 91 Environmental Indemnity 92 Survival of Certain Obligations despite Termination of Agreement 92 Interest on Unpaid Costs and Expenses 93 Notice 93 Severability 94 Further Assurances 94 Time of the Essence 94 Promotion and Marketing 94 Entire Agreement; Waivers and Amendments to be in Writing 94 Inconsistencies with Security 95 Confidentiality; Public Filing of Agreement 95 iv. Governing Law 95 Execution and Counterparts 95 Binding Effect 95 Exhibits “A” - Lenders and Lenders’ Commitments “B” - Draw Request “C” - Rollover Notice “D” - Conversion Notice “E” - Repayment Notice “F” - Compliance Certificate “G” - Excess Cash Flow Certificate “H” - Form of BA Equivalent Note “I” - CBA Model Provisions Schedules 6.01(b) - Corporate Information 6.01(h) - Material Permits 6.01(i) - Specific Permitted Liens 6.01(j) - Owned Properties 6.01(k) - Material Leased Properties 6.01(l) - Intellectual Property 6.01(n) - Material Agreements 6.01(o) - Labour Agreements 6.01(p) - Environmental Matters 6.01(q) - Litigation 6.01(r) - Pension Plans CREDIT AGREEMENT This Agreement dated August 18 , 2016 is made among: TUCOWS.COM CO. TING FIBER, INC. and TING INC. (as Borrowers) - and - TUCOWS INC. (as a Guarantor) - and - THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT (as Lenders) - and - BANK OF MONTREAL as Administrative Agent For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party, the parties agree as follows: ARTICLE I - INTERPRETATION Definitions In this Agreement, the words and phrases set out in the CBA Model Provisions (as hereinafter defined) shall have the respective meanings set forth therein. In addition, the following words and phrases shall have the respective meanings set forth below: “ Acceleration Date ” means the earlier of: (i) the occurrence of an Insolvency Event; and (ii) the delivery by the Agent to the Borrowers of a written notice that the Obligations are immediately due and payable, following the occurrence and during the continuation of an Event of Default other than an Insolvency Event. “ Acquisition ” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of in excess of fifty percent (50%) of the Equity Interests of any Person or otherwise causing any Person to become a Subsidiary of Tucows Inc., or (c) an amalgamation, plan of arrangement, merger or consolidation or any other combination with another Person. 2. “ Advance ” means an extension of credit by one or more of the Lenders to any Borrower pursuant to this Agreement, including for greater certainty an extension of credit in the form of a Loan, an Overdraft, a Bankers’ Acceptance, a BA Equivalent Loan or a Letter of Credit. “ Affiliate ” is defined in the CBA Model Provisions; “ Agent ” means BMO in its capacity as the administrative agent hereunder, and its successors in such capacity. “ Agreement ” means this credit agreement (including the exhibits and schedules) as it may be amended, supplemented, replaced or restated from time to time. “ AML Legislation ” means the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and all other applicable anti-money laundering, anti-terrorist financing, government sanction and “know your client” laws, whether within Canada or elsewhere, including any guidelines or orders thereunder. “ Annual Business Plan ” means a business plan in respect of the Companies for a Fiscal Year, in form and substance satisfactory to the Agent and the Lenders and disclosing all assumptions made in the formulation thereof, which shall include a detailed Capital Expenditure budget and projections on a quarterly basis in respect of revenue, expenses, cashflow, balance sheet items and compliance with all financial covenants in Section 7.03 herein. “ Applicable Law ” is defined in the CBA Model Provisions. “ Applicable Margin ” means, in respect of any Availment Option and in respect of any Fiscal Quarter, the percentage in the column relating to such Availment Option in the following table which corresponds to the Total Funded Debt to EBITDA Ratio in respect of such Fiscal Quarter described in the first column, which percentage shall be subject to adjustment from time to time as provided in Section 5.01(d); provided that until the Interim Financial Statements and Compliance Certificate for the Fiscal Quarter ending June 30, 2016 are received by the Agent in accordance with Section 7.04(b), the Applicable Margin for each Availment Option shall be based on the initial covenant calculation submitted on the Closing Date: Total Funded Debt to EBITDA Ratio Applicable Margin for Canadian Prime Rate Loans, U.S. Base Rate Loans, U.S. Prime Rate Loans and Overdrafts Applicable Margin for Bankers' Acceptances, BA Equivalent Loans, LIBOR Loans and Letters of Credit Applicable Margin for Standby Fee less than 1.00:1 0.75% 2.00% 0.40% equal or greater than 1.00:1, but less than 2.00:1 1.00% 2.25% 0.45% equal or greater than 2.00:1 1.50% 2.75% 0.55% 3. “ Associate ” has the meaning ascribed thereto in the CBCA. “ Availment Option ” means a method of borrowing which is available to a Borrower as provided herein. “ BA Equivalent Loan ” means an Advance in Canadian Dollars made by a Non-BA Lender to a Borrower in respect of which such Borrower has issued a BA Equivalent Note. “ BA Equivalent Note ” means a promissory note payable by a Borrower to a Non-BA Lender in the form of Exhibit “H” attached hereto. “ BA Lender ” means a Lender identified in Exhibit “A” attached hereto as a Lender which will accept Bankers’ Acceptances hereunder. “ Bankers’ Acceptance ” means a bill of exchange or a blank non-interest bearing depository bill as defined in the Depository Bills and Notes Act (Canada) drawn by a Borrower and accepted by a BA Lender in respect of which such Borrower becomes obligated to pay the face amount thereof to the holder (which may be a third party or such BA Lender) upon maturity. “
